DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 and Sub-Species A in the reply filed on 6/29/2022 is acknowledged.  The traversal is on the ground(s) that there is no significant search burden.  Applicant, however, indicated the traversal would be withdrawn upon agreement concerning the disposition of the pending generic and elected claims.  The examiner agrees with Applicant concerning the status of the pending generic and elected claims, with claim 20 being withdrawn.  The election requirement therefore is hereby partially withdrawn.  Specifically, the requirement for an election of one of Species 1-6 is withdrawn and the requirement for election of Sub-Species A-D is modified (Sub-Species A-C are hereby considered as an elected group whereas Sub-Species D is non-elected, consistent with Applicant’s identification of the status of the claims).  As such, given Applicant’s statement on the record, it is noted that Applicant’s election is made without traverse based on the election of species requirement as modified above. 
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, any claim that may be found allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn (or partially withdrawn), the provisions of 35 U.S.C. 121 are no longer applicable with regard to the subject matter of the claims which are examined. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 are pending.  Claim 20 is withdrawn from consideration.  Claims 1-19 are examined.

Drawings
In accordance with 37 C.F.R. 1.83(a), 1.84(n), and 1.84(o), the drawings are objected to because they contain graphical drawing symbols (boxes, rectangles, circles, etc.) which are not indicative as to what the symbols represent and do not have universally-recognized meanings generally accepted in the art.  Applicant is required to label, in words, the function or component represented by the graphical drawing symbols in order to aid in a proper understanding of the invention.  For example, according to Applicant’s specification, element 40 is - - LP Motor/Generator - -; it is suggested that Applicant label the graphical drawing symbol associated with element 40 - - LP Motor/Generator - -.  The requirement applies to all graphical drawing symbols which do not have universally-recognized meanings generally accepted in the art and which are associated with conventional elements (e.g. elements 38, 50, 52, 54, 56, 58, 62, 60).  See MPEP 608.02(b).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the low pressure compressor includes one or more inlet guide vanes (IGVs), outlet guide vanes (OGVs), or variable stator vanes (VSVs) (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 7, 9-10, 14, & 17 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “comprising;” (l. 1) is believed to be in error for - - comprising: - -.
The recitation “compressor driven” (l. 5) is believed to be in error for - - compressor is driven - -.
The recitation “the rotational speed” (l. 6) is believed to be in error for - - a rotational speed - -.
The recitation “the rotational speed” (ll. 6-7) is believed to be in error for - - a rotational speed - -.
		Regarding Claim 5:
			The recitation “a ratio” is believed to be in error for - - a gear ratio - -.
		Regarding Claim 7:
The recitation “the fan pressure ratio” is believed to be in error for - - a fan pressure ratio - -.
		Regarding Claim 9:
The recitation “the low pressure turbine” is believed to be in error for - - a low pressure turbine - -.
		Regarding Claim 10:
The recitation “the engine” is believed to be in error for - - the gas turbine engine - -.
The recitation “unit, ground power unit, power storage device, cross engine drive” is believed to be in error for - - unit, a ground power unit, a power storage device, a cross engine drive - -.
		Regarding Claim 14:
The recitation “drive, hydraulic drive, pneumatic drive” is believed to be in error for - - drive, a hydraulic drive, a pneumatic drive - -.
		Regarding Claim 17:
			The recitation “one or more” is believed to be in error for - - one or more of - -.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-10, & 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “1.5-5.0:1”, and the claim also recites “2.3-5.0:1” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Dependent claim 6, the recitation “the bypass ratio (BPR) is 11.0-22.0” lacks antecedent basis in the claims and is vague and indefinite because it is merely a ratio that is not positively recited as being tied to any particular structure or function.  
Regarding Dependent Claim 8, the recitation “the low pressure compressor is electrically driven” is vague and indefinite because it is unclear whether this is linked to the variable speed power source recited in claim 1 or whether this is a separate power source in addition to the variable speed power source recited in claim 1.
Regarding Dependent Claim 9, the recitation “the source of electrical power” lacks antecedent basis in the claims and is vague and indefinite because it is unclear whether this is the same as, or different from, the variable speed power source recited in claim 1 and it is unclear whether this is linked to the “electrically driven” recitation in claim 8.
Regarding Dependent Claim 10, the recitation “the source of electrical power” lacks antecedent basis in the claims and is vague and indefinite because it is unclear whether this is the same as, or different from, the variable speed power source recited in claim 1 and it is unclear whether this is linked to the “electrically driven” recitation in claim 8.
Regarding Dependent Claim 13, the recitation “an energy storage device provides electrical power to the low pressure compressor” is vague and indefinite because it is unclear whether this is linked to the variable speed power source recited in claim 1 or whether this is a separate power source in addition to the variable speed power source recited in claim 1.
Regarding Dependent Claim 14, the recitation “the low pressure compressor is driven through a mechanical power transfer medium” is vague and indefinite because it is unclear whether this is linked to the variable speed power source recited in claim 1 or whether this is a separate power source in addition to the variable speed power source recited in claim 1.
Further regarding Dependent Claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Dependent Claim 15, the recitation “the source of power” is vague and indefinite because (a) it lacks antecedent basis in the claims, and (b) it is unclear whether this is the variable speed power source of claim 1 or the mechanical power transfer medium of claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10-15, & 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackin 20190323427.
Regarding Independent Claim 1, Mackin teaches a gas turbine engine (Figs. 4/9/18 – hereinafter “interpretation 1”; or alternatively Figs. 5/10/19 – hereinafter “interpretation 2”) comprising: 
a gas turbine engine core (as follows) having a high pressure compressor (interpretation 1: 430; interpretation 2: 520), a combustor (interpretation 1: 432; interpretation 2: 526), and a high pressure turbine (interpretation 1: 438; interpretation 2: 522) in serial relationship; and 
a low pressure compressor upstream of the gas turbine engine core (interpretations 1 and 2: 1808 upstream from core as exhaust from 1808 injected upstream from compressor section at 1804); 
wherein the low pressure compressor driven by a variable speed power source (interpretations 1 and 2: 214/1840 or 1802/1810) such that the rotational speed of the low pressure compressor is controllable independently from the rotational speed of any turbine of the gas turbine engine (interpretations 1 and 2: paras. [0149], [0151], [0155]).
	Regarding Dependent Claim 2, Mackin further teaches the gas turbine engine includes a fan assembly (interpretation 1: 404; interpretation 2: 504).
Regarding Dependent Claim 3, Mackin further teaches the fan assembly is driven through a gear box (interpretation 2: 530).
Regarding Dependent Claim 7, Mackin further teaches the fan pressure ratio (FPR) is less than 1.7 (interpretations 1 and 2: when not operating, the FPR is 1.0).
	Regarding Dependent Claim 8, Mackin further teaches the low pressure compressor is electrically driven (interpretations 1 and 2: via 214 and 1840).
	Regarding Dependent Claim 10, Mackin further teaches the source of electrical power is external to the engine, such as an auxiliary power unit, ground power unit, power storage device (interpretations 1 and 2: 214 is external to the engine), cross engine drive, or a combination thereof.
	Regarding Dependent Claim 11, Mackin further teaches the gas turbine engine forms a portion of a hybrid-electric propulsion system (interpretation 1: para. [0065]; interpretation 2: para. [0075]).
Regarding Dependent Claim 12, Mackin further teaches the hybrid-electric propulsion system includes one or more electric motor driven propulsors (interpretation 1: 406 drives fan 404; interpretation 2: 506 drives propeller 504).
Regarding Dependent Claim 13, Mackin further teaches an energy storage device provides electrical power to the low pressure compressor (interpretations 1 and 2: battery 214; para. [0155]).
	Regarding Dependent Claim 14, Mackin further teaches the low pressure compressor is driven through a mechanical power transfer medium (interpretations 1 and 2: 1846/1848) such as a traction drive, hydraulic drive, pneumatic drive, a variable epicyclic transmission, or a combination thereof.
Regarding Dependent Claim 15, Mackin further teaches the source of power for the low pressure compressor is a low pressure turbine (interpretations 1 and 2: 1810), the high pressure turbine, or a combination thereof.
	Regarding Dependent Claim 18, Mackin further teaches the low pressure compressor is operable when the gas turbine engine is shut down (interpretations 1 and 2: Mackin’s apparatus is capable of operating in the claimed manner by releasing stored pressurized gases from 1802 to drive turbine 1810 when the gas turbine is shut down or using battery 214 to drive the electric motor 1840 when the gas turbine engine is shut down).
Regarding Dependent Claim 19, Mackin further teaches the low pressure compressor is capable of rotating faster or slower than any turbine of the gas turbine engine (interpretations 1 and 2: the battery 214 can drive the compressor 1808 at least slower than any turbine during operation of the gas turbine engine and at least faster than any turbine when the gas turbine engine is starting/stopping or not operating).

Claims 1-2, 7-10, 13-15, & 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macfarlane 20130133332.
Regarding Independent Claim 1, Macfarlane teaches a gas turbine engine (Fig. 1) comprising: 
a gas turbine engine core (14) having a high pressure compressor (para. [0015]), a combustor (para. [0015]), and a high pressure turbine (para. [0015]) in serial relationship; and 
a low pressure compressor upstream of the gas turbine engine core (boost stage compressor 12); 
wherein the low pressure compressor driven by a variable speed power source (22) such that the rotational speed of the low pressure compressor is controllable independently from the rotational speed of any turbine of the gas turbine engine (para. [0018]).
	Regarding Dependent Claim 2, Macfarlane further teaches the gas turbine engine includes a fan assembly (para. [0015]).
	Regarding Dependent Claim 7, Macfarlane further teaches the fan pressure ratio (FPR) is less than 1.7 (at least when not operating the FPR is lower than 1.7 – i.e. 1.0).
Regarding Dependent Claim 8, Macfarlane further teaches the low pressure compressor is electrically driven (energy source 24 may be a source of electrical energy; para. [0019]).
	Regarding Dependent Claim 9, Macfarlane further teaches the source of electrical power for the low pressure compressor is the low pressure turbine, the high pressure turbine, or a combination thereof (generator may be used as energy source 24 and be driven by engine 10 – i.e. at least one of the turbines).
	Regarding Dependent Claim 10, Macfarlane further teaches the source of electrical power is external to the engine, such as an auxiliary power unit (para. [0019]), ground power unit, power storage device, cross engine drive, or a combination thereof.
	Regarding Dependent Claim 13, Macfarlane further teaches an energy storage device provides electrical power to the low pressure compressor (energy source 24 may be a battery; para. [0019]).
	Regarding Dependent Claim 14, Macfarlane further teaches the low pressure compressor is driven through a mechanical power transfer medium (interpretation 1: may use some source of pressurized fluid such as air or hydraulic fluid; para. [0018]; interpretation 2: shaft 29) such as a traction drive, hydraulic drive, pneumatic drive, a variable epicyclic transmission, or a combination thereof.
Regarding Dependent Claim 15, Macfarlane further teaches the source of power for the low pressure compressor is a low pressure turbine, the high pressure turbine, or a combination thereof (source of power for 22 one of the turbines of the engine 10; para. [0019]).
Regarding Dependent Claim 17, Macfarlane further teaches the low pressure compressor includes one or more inlet guide vanes (IGVs) (para. [0022]), outlet guide vanes (OGVs), or variable stator vanes (VSVs).
Regarding Dependent Claim 18, Macfarlane further teaches the low pressure compressor is operable when the gas turbine engine is shut down (if a battery is used, Macfarlane’s apparatus is capable of operating in the claimed manner by using battery power to drive boost compressor 12 while the engine 10 is shut down).
	Regarding Dependent Claim 19, Macfarlane further teaches the low pressure compressor is capable of rotating faster or slower than any turbine of the gas turbine engine (can at least rotate faster than any turbine if a battery is used as energy source 24 and drives the boost compressor 12 when the engine is shut down or starting/stopping, and can at least rotate slower than any turbine of the engine when the engine is operating).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Macfarlane, as applied to claim 2 above, and further in view of Brilliant 8438832.
Regarding Dependent Claim 3, Macfarlane teaches the invention as claimed and as discussed above for claim 2, but Macfarlane fails to expressly teach the fan assembly is driven through a gear box.
Brilliant teaches a gas turbine engine (Fig. 1) with a fan assembly (42) driven through a gearbox (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macfarlane’s gas turbine engine such that the fan assembly is drive through a gear box, as taught by Brilliant, in order to drive the fan at a lower speed than the low speed spool (Brilliant; Col. 3, ll. 40-41).
Regarding Dependent Claim 4, Macfarlane in view of Brilliant teaches the invention as claimed and as discussed above for claim 3, and Brilliant further teaches the gear box is a reversing gearbox to permit the fan to rotate in a direction opposite to the low pressure turbine (Brilliant; Col. 4, ll. 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macfarlane in view of Brilliant’s gas turbine engine such that the gear box is a reversing gearbox to permit the fan to rotate in a direction opposite to the low pressure turbine, as taught by Brilliant, in order to increase the amount of swirl in the airflow (Brilliant; Col. 4, ll. 45-49).
Regarding Dependent Claim 5, Macfarlane in view of Brilliant teaches the invention as claimed and as discussed above for claim 3, and Brilliant further teaches the gear box has a ratio of 1.5-5.0:1 or 2.3-5.0:1 (Col. 4, ll. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macfarlane in view of Brilliant’s gas turbine engine such that the gear box has a ratio of 1.5-5.0:1 or 2.3-5.0:1, as taught by Brilliant, for the reasons cited above for claim 3.
Regarding Dependent Claim 6, Macfarlane teaches the invention as claimed and as discussed above for claim 2, but Macfarlane fails to teach the bypass ratio (BPR) is 11.0-22.0.
Brilliant teaches a turbofan engine (Fig. 1) with a bypass ratio of greater than 10 (Col. 3, ll. 65-67 and Col. 4, l. 1).
In the case where the claimed ranges “overlap” or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
In the instant case, the claimed range (11.0-22.0 is within the prior art’s disclosed range of greater than 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macfarlane’s gas turbine engine such that the bypass ratio is 11.0-22.0 in order to provide a high-bypass aircraft engine (Brilliant; Col. 3, ll. 65-66) and given that the claimed range is within the disclosed range of the prior art as discussed above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Macfarlane, as applied to claim 1 above, and further in view of Cloft 20140165589.
Regarding Dependent Claim 16, Macfarlane teaches the invention as claimed and as discussed above for claim 1, but Macfarlane fails to expressly teach the gas turbine engine includes a power take-off shaft.
Cloft teaches a turbofan engine (Fig. 1) having a power take-off shaft (Fig. 2, take-off shaft 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macfarlane’s gas turbine engine such that the gas turbine engine includes a power take-off shaft, as taught by Cloft, in order to drive accessories in a gear box (Cloft; para. [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741